DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 05/04/2020, in which claims 1-21 are currently pending. The application is a continuation of 15832511, filed 12/05/2017, now U.S. Patent #10641710, and is a division of 15288687, filed 10/07/2016, now U.S. Patent #9863885, and which claims Priority from Provisional Application 62238495, filed 10/07/2015 and from Provisional Application 62238489, filed 10/07/2015.

Information Disclosure Statement
2- The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 05/04/2020. These drawings are acceptable.


Claim Rejections - 35 USC § 103
5- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6- Claims 2-11 and 16-21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wach (PGPUB No. 2016/0062009), in view of Veerasamy (PGPUB 2014/0261998).

As to claims 2-11, 16-21, Wach teaches a method of forming a substrate for surface-enhanced Raman scattering (Abstract, ¶ 73-74, 117, 238, 321, 351 and Figs. 1-3, 10-14, 17-19 and 25; Wach uses a Raman interface probe 1700 or 2500 for Raman spectroscopy based on a substrate being an optical fiber), the method comprising: 
depositing a graphene layer (110) on a first metal substrate (any of the metal-comprising layers 175, 275; ¶ 135); 
depositing a plurality of metallic nanoislands on the graphene layer (¶ 73, 148, 172, 182, 210, 324, 351-352, 365-367; the layers connected to the graphene layer present nanostructures, which are presented as gold particles or quantum dots in some embodiments, which are understood to be transferred to the graphene layer since the two layers are adhered to each other and their interfaces need to be shaped similarly; (Claims 3, 16 and 21) transferring the substrate on to a second substrate (120); coating the analyte on the substrate or placing the substrate into the anaylte; and recording surface-enhanced Raman scattering signals from the analyte (¶ 49, 61, 117, 238-240 for ex.; analyzing blood samples after collecting their optical spectra with the optical probe, i.e. analyte on the substrate);  (Claims 4, 17) wherein transferring the substrate on to a second substrate comprises transferring the substrate on to an optical fiber (¶ 73).  
Wach does not teach expressly the method wherein removing the first metal substrate from the graphene and the deposited plurality of metallic nanoislands to form the substrate; and suggests (Claims 5-11, 18-20) wherein transferring the substrate on to a second substrate comprises transferring the substrate on to a transparent plastic substrate; wherein transferring the substrate on to a second substrate comprises transferring the substrate on to a glass substrate; wherein transferring the substrate on to a second substrate comprises transferring the substrate on to a (¶ 61, 73, 132, 189, 301-302) which would make it obvious to one PHOSITA to consider the substrate as any of the claimed materials.
However, in a similar field of graphene based structures, Veerasamy teaches a method of making a graphene structure (Abstract and Figs. 1-2, 15-23 for ex.), wherein a graphene layer is deposited on a Ni layer on top of a glass substrate (Figs. 2 and ¶ 25, 54, 184, 197, 211 for ex.) before removing the metal layer from the graphene layer and its nano structures (Fig. 2A and ¶ 76, 90, 99, 150, 237-239 for ex.). 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of Wach according to Veerasamy’s suggestions to include the step of removing the first metal substrate from the graphene and the deposited plurality of metallic nanoislands to form the substrate; transferring the substrate on to a second substrate comprises transferring the substrate on to a transparent plastic substrate; wherein transferring the substrate on to a second substrate comprises transferring the substrate on to a glass substrate; wherein transferring the substrate on to a second substrate comprises transferring the substrate on to a polymer substrate; wherein the polymer substrate is Polymethyl methacrylate –PMMA-; wherein the polymer substrate is polydimethylsiloxane -PDMS-; wherein transferring the substrate on to a second substrate comprises transferring the substrate on to a metal substrate, with the advantage taught by Veerasamy of effectively adhering graphene to a glass substrate (¶ 237). 
.
As to Claims 12-13, the combination of Walch and Veerasamy teaches the method of claim 3.
Moreover, Walch teaches wherein the plurality of metallic nanoislands comprises a plasmonically active metal; (Claim 13) wherein the plasmonically active metal comprises copper, silver, palladium, gold, or platinum nanoislands (¶ 351). 

7- Claims 15 rejected under AIA  35 U.S.C. 103 as being unpatentable over Wach, and Veerasamy, in view of Ruckh (Patent N. 9861710).

As to claim 15,  the combination of Walch and Veerasamy teaches the method of claim 2.
The combination fails to teach wherein at least a portion of the plurality of nanoislands are formed in a spherical shape.
However, in a similar field of endeavor, Lee teaches using a nanoprobe for detecting target analyte in vivo (Abstract and Figs. 1-20) wherein the nanoscale nanospheres (Col. 19 ll. 17-25) are used on graphene layers (Col. 4 ll. 48-65) as plasmonic particles (Col. 7 ll. 43-62).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of Wach and Veerasamy according to Ruckh’s suggestions so that at least a portion of the plurality of nanoislands are formed in a spherical shape, as one of the suitable alternatives necessary to effectively produce Raman signals from the analyte.





Allowable Subject Matter

8- Claim 14 is allowed. 

The following is an examiner's statement of reasons for allowance:

As to method claim 14, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:
… the method of claim 2, wherein depositing a plurality of metallic nanoislands on the graphene layer comprises depositing a plurality of self-assembled metallic nanoislands, wherein the self-assembled metallic nanoislands are uniquely shaped and variably spaced apart from each other.  
in combination with the other limitations.

The closest prior art found that pertains to the invention, with emphasis added, is Wach, and Veerasamy and Ruckh . However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

The Applicants are invited to contact the Examiner to examine options of overcoming the prior art used and cited, before filing a new reconsideration request.

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure (See the references cited in the Notice of Reference here attached).

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886